DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 12 now require the limitation “wherein the pocket extends inwardly to  depth that is less than a diameter of the magnet” (emphasis added).  However, the “diameter of the magnet” is never discussed (i.e. the term “diameter” is never used”).  As such, applicant appears to be relying solely on the drawings for this claimed limitation.  However, in has been held that it is erroneous to rely on that which is illustrated in the drawings as disclosing precise proportions or particular sized of elements when the specification is completely silent as to such proportions (see In re Wright, 569 F. 2D 1124 (CCPA)).  As such, the amendment fails to meet the written description requirement.  
	Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 now requires that “the outer surface extends outwardly beyond the magnet retained in the magnet retaining structure”.  However, the term “outer surface” is nowhere in the spec.  Par. [0031] states that the “magnet does not extend beyond the side”, but does not necessarily state that the “outer surface extends beyond the magnet” (noting it could be flush; see applicant’s Fig.1, reproduced below).
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 now requires that “the magnet is disposed outside the pocket and inward of the outer edge” (emphasis added).  However, the term “inward” and “outer edge” are nowhere in the spec.  Par. [0031] states that the “magnet does not extend beyond the side”, but does not necessarily state that the “magnet is inward of the outer edge” (noting it could be flush; see applicant’s Fig.1, reproduced below).


    PNG
    media_image1.png
    873
    437
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2,4, 5, 8, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR Pub. No. 10-0858698) in view of Yoon (US Pub. No. 2006/0240737 A1). 
Regarding claim 1, Han discloses a manipulative construction set, the set comprising: a plurality of blocks (Fig. 1 making obvious multiple blocks in a construction set), wherein each block comprises: a side comprising an outer perimeter (Fig. 15; noting this is inherent), a recessed perimeter extending inwardly from the outer perimeter (Fig. 15; noting the inside channels), and an inward extending pocket formed in the recessed perimeter (Fig. 9,item 120 generally being the pocket); and a magnet rotatably retained within the pocket (Fig. 9, item 2 and par. [0012] of machine translation; noting it is “rotatably mounted”), wherein a portion of the magnet retained in the pocket is exposed beyond the recessed perimeter when the magnet is disposed on an inner surface of the pocket (Figs. 9 and 15), wherein the exposed portion of the magnet rotates between a first polarity and a second polarity (pars. [0012] and [0002]; noting this is obvious), wherein the pocket extends inwardly to a depth that is less than a diameter of the magnet (Fig. 9; noting it must be less than a diameter because a portion of the magnet is exposed); and wherein a magnet of a first block in the plurality of blocks and a magnet of a second block in the plurality of blocks are capable of attracting the side of the first block to the side of the second block by rotating to attracting polarities such that the outer perimeter of the first block abuts the outer perimeter of the second block (Figs. 1 and 15; noting this would be functionally possible given the structure).  It is noted that Han does not specifically disclose the use of a tile.  However, Han discloses blocks that make be connected via magnetic means (Fig. 15).  In addition, Yoon discloses tiles in block form that can be connected via magnetic means (Figs. 4 and 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han to use a tile as taught by Yoon because doing so would be a simple substitution of one element (using a block in the form of a tile) for another (a block of some form) to obtain predictable results (the continued ability to use a magnetic block, the block being in the form of a tile).
Regarding claim 2, the combined Han and Yoon disclose that the magnet comprises a magnetic sphere (Han; Fig. 4 and 5; noting this is obvious).
Regarding claim 4, the combined Han and Yoon disclose a tile of the plurality of tiles comprises a planar pentagon tile with five sides and five magnets, where each side includes a corresponding magnet (Yoon: Fig. 11D).
Regarding claim 5, the combined Han and Yoon disclose that the plurality tiles are configured to attract one another to self-organize into a three-dimensional geometric structure when shaken with threshold forces for a threshold period of time in an enclosed container (Yoon: Fig. 10B; noting the italicized language denotes functional language that is possible given the structure; also noting each tile itself is already a three-dimension structure and that “a plurality “ only requires two tiles).
Regarding claim 8, the combined Han and Yoon disclose that the side extends between opposing planar surfaces of a respective tile, wherein the side extends at an angle from each planar surface (Yoon: Figs. 4 and 5, items 16).
Regarding claim 9, the combined Han and Yoon disclose that the plurality of tiles are organizable into a three-dimensional geometric structure, wherein the angle is a function of interior angles in the geometric structure (Yoon: Fig. 5, item 16 and Fig. 11D; noting some side angle is inherent given item 16, and some 3D structure is inherent when two tiles, aka a plurality, are connected).
Regarding claim 10, it is noted that the combined Han and Yoon do not specifically disclose each tile further comprises a second magnet, wherein the side further comprises a second recessed perimeter extending inwardly from the outer perimeter and an inward extending second pocket formed in the second recessed perimeter, wherein the pocket and the second pocket are spaced symmetrically about a center point of the side, wherein the second magnet is rotatably retained within the pocket. However, regarding using an equally spaced second recessed perimeter with a second pocket and magnet, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(see applicant’s spec, par. [0020]; applicant giving no criticality to the use of more than one magnet per side).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that use a second recessed portion with a second pocket and magnet would not produce unexpected results: that is, the side would allow for magnetic connection regardless of how many magnets were used on each side and regardless of their exact symmetry.
Regarding claim 18, Han discloses a manipulative construction set comprises: a plurality of construction blocks each having a side including an outer edge (Fig. 15; noting this is inherent) and an inner edge recessed inwardly from the outer edge (Fig. 15; noting the channels), the inner edge including a magnet retaining structure comprising an opening in the side and a pocket extending inwardly from the opening (Figs. 15 and 9), wherein each construction block includes a magnet retained in the pocket of the magnet retaining structure (Figs. 15 and 9, item 2), wherein the opening of each construction block has a cross-section that is smaller than a cross-section of the pocket such that a portion of the magnet is disposed outside the pocket and outward of the outer edge when the magnet is retained in the pocket (Figs. 9 and 15), and wherein the plurality of construction blocks are configured to attract one another via their magnets to self-organize into a three-dimensional geometric structure when shaken with threshold forces for a threshold period of time in an enclosed container (Figs. 1 and 15; noting this is functionally possible given the structure). It is noted that Han does not specifically disclose the use of a tile and the magnet is inward of the outer edge.  However, Han discloses blocks that make be connected via magnetic means (Fig. 15).  In addition, Yoon discloses tiles that can be connected via magnetic means (Figs. 4 and 8) with an magnet that is inward of the outer edge (Fig. 8; and see applicant’s Remarks, page 7, applicant stating on the record with regards to Yoon, “the magnets are retained within the opening…which prevent the magnets from extending beyond the side of the panel”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han to use a tile with a magnet that is inward of an outer edge as taught by Yoon because doing so would be a simple substitution of one element (using a block in the form of a tile with a magnetic sphere that is inward of an outer edge) for another (a block of some form with a magnetic sphere that out from the outer edge) to obtain predictable results (the continued ability to use a magnetic block, the block being in the form of a tile with a magnetic sphere that is inward of an outer edge). 

Claim 6, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR Pub. No. 10-0858698) in view of Yoon (US Pub. No. 2006/0240737 A1) and in further view of Howard (US Pub. No. 2015/0283474 A1).
Regarding claim 6, it is noted that the combined Han and Yoon do not specifically disclose that the plurality of tiles comprises twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron.  However, Yoon discloses the use of pentagon tiles that may be connected together (Fig. 11D and Fig. 10A; noting it is a “construction toy” so the use of twelve or more pieces would be obvious, especially given duplication of parts law; and also noting the ability to connect twelve pentagonal tiles to make a dodecahedron with be functionally possible).  In addition, and for further support of obviousness of the construction of the dodecahedron by the twelve pentagons, Howard discloses a similar magnetic invention with twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron (Fig. 5A and 5B).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Han and Yoon to make the plurality of tile comprises twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron as taught by Howard because doing so would be use of a known technique (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron) to improve a similar product (a magnetic construction toy with the ability to have twelve pentagon tiles) in the same way (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron, the tiles having the ability to lay flat, but also create a 3D structure – see Howard: abstract).
Regarding claim 12, Han discloses a manipulative construction set, the set comprising: a plurality of construction blocks (Fig. 1 making obvious multiple blocks in a construction set), each having a side with an outer surface (Fig. 15; noting this is inherent), and a concave surface extending inwardly from the outer surface (Fig. 15; noting the inside channels), and an inward extending pocket formed in the recessed perimeter (Fig. 9,item 120 generally being the pocket); wherein each construction block includes an exposed  magnet rotatably retained in a magnet retaining structure with the concave surface (Fig. 9, item 2 and par. [0012] of machine translation; noting it is “rotatably mounted”), wherein the magnet retaining structure has a depth less than a diameter of the magnet and the outer surface extends outwardly less than the magnet retained in the magnet retaining structure (Fig. 15).  It is noted that Han does not specifically disclose the use of a tile and the outer surface extends outwardly beyond the magnet retained in the magnet retaining structure.  However, Han discloses blocks that make be connected via magnetic means (Fig. 15).  In addition, Yoon discloses tiles that can be connected via magnetic means (Figs. 4 and 8) with an outer surface that extends outwardly beyond the magnet retained in the magnet retaining structure (Fig. 8; and see applicant’s Remarks, page 8, applicant stating on the record with regards to Yoon, “the magnets are retained within the opening…which prevent the magnets from extending beyond the side of the panel”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Han to use a tile with an outer surface extending outwardly beyond the magnet retained in the magnetic retaining structure as taught by Yoon because doing so would be a simple substitution of one element (using a block in the form of a tile with a magnetic sphere that extends less than the outer surface) for another (a block of some form with a magnetic sphere that extends greater than the outer surface) to obtain predictable results (the continued ability to use a magnetic block, the block being in the form of a tile with a magnetic sphere that extends less than the outer surface). Finally, it is noted that the combined Han and Yoon do not specifically disclose that the plurality of construction tiles connect to form a dodecahedron when all of the plurality of construction tiles are connected together.  However, Yoon discloses the use of pentagon tiles that may be connected together (Fig. 11D and Fig. 10A; noting it is a “construction toy” so the use of twelve or more pieces would be obvious, especially given duplication of parts law; and also noting the ability to connect twelve pentagonal tiles to make a dodecahedron with be functionally possible).  In addition, and for further support of obviousness of the construction of the dodecahedron by the twelve pentagons, Howard discloses a similar magnetic invention with twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron (Fig. 5A and 5B).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Han and Yoon to make the plurality of tile comprises twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron as taught by Howard because doing so would be use of a known technique (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron) to improve a similar product (a magnetic construction toy with the ability to have twelve pentagon tiles) in the same way (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron, the tiles having the ability to lay flat, but also create a 3D structure – see Howard: abstract).
Regarding claim 13, the combined Han, Yoon, and Howard disclose that the plurality of tiles comprises twelve pentagonal tiles, wherein the geometric structure comprises a dodecahedron (Howard: Fig. 5A and 5B).  
Regarding claim 14, the combined Han, Yoon, and Howard disclose that each side of the pentagonal tile includes a magnet (Yoon: Fig. 11D).
Regarding claim 15, it is noted that the combined Han, Yoon, and Howard do not specifically disclose that a construction tile from the plurality of construction tiles further includes an exposed second magnet rotatably retained at the side of the construction tile. However, regarding using a second exposed magnet on the side of the construction tile, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(see applicant’s spec, par. [0020]; applicant giving no criticality to the use of more than one magnet per side).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that use a second rotatable magnet on the side of the tile would not produce unexpected results: that is, the side would allow for magnetic connection regardless of how many magnets were used.
Regarding claim 19, it is noted that the combined Han and Yoon do not specifically discloses that the plurality of tiles comprises twelve pentagonal tiles. However, Yoon discloses the use of pentagon tiles that may be connected together (Fig. 11D and Fig. 10A; noting it is a “construction toy” so the use of twelve or more pieces would be obvious).  In addition, and for further support of obviousness of using twelve tiles, Howard discloses a similar magnetic invention with twelve pentagonal tiles used to construct a dodecahedron (Fig. 5A and 5B).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Han and Yoon  to make the plurality of tile comprises twelve pentagonal tiles as taught by Howard because doing so would be use of a known technique (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron) to improve a similar product (a magnetic construction toy with the ability to have pentagon tiles) in the same way (using twelve tiles of a pentagon shape that can be used collectively to form a dodecahedron, the tiles having the ability to lay flat, but also create a 3D structure – see Howard: abstract).


Claims 7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR Pub. No. 10-0858698) in view of Yoon (US Pub. No. 2006/0240737 A1) and in further view of Pomeroy et al. (herein “Pomeroy”; US Pub. No. 2012/0164913 A1).
Regarding claim 7, it is noted that the combined Han and Yoon do not specifically disclose a tile of the plurality of tiles has a magnet power to tile weight ratio of at least 40x.  However, Han discloses magnets that would inherently have some power to weight ratio (machine translation, last paragraph, noting “coupling and magnetic force”). In addition, regarding the power/weight ratio (i.e. the strength of the magnet), Pomeroy makes it obvious that the strength of the magnet can be based making the magnet strong enough to interact with other magnets in its proximity, but weak enough to “readily pull [them] apart” (pars. [0003] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact power to weight ratio of the magnet could be found by one of ordinary skill in the art by balancing the ability of the magnet to attract other magnets in its vicinity, but also allowing the magnets to be pulled apart by the user.  
Regarding claim 11, it is noted that the combined Han and Yoon do not specifically disclose that the magnet comprises a rare earth magnet.  However, Han discloses what appears to be a regular magnet (par. [0002] of machine translation).  In addition, Pomeroy discloses a similar invention with a magnet that can be a rare earth magnet (par. [0033]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Han and Yoon to use a rare earth magnet as taught by Pomeroy because doing so would be a simple substitution of one element (a rare earth magnet) for another (a regular magnet) to obtain predictable results (the continued ability to use a magnet in the tile, the magnets being rare earth magnets).
Regarding claim 20, it is noted that the combined Han and Yoon do not specifically disclose a tile of the plurality of tiles has a magnet power to tile weight ratio of at least 40x.  However, Han discloses magnets that would inherently have some power to weight ratio (machine translation, last paragraph, noting “coupling and magnetic force”). In addition, regarding the power/weight ratio (i.e. the strength of the magnet), Pomeroy makes it obvious that the strength of the magnet can be based making the magnet strong enough to interact with other magnets in its proximity, but weak enough to “readily pull [them] apart” (pars. [0003] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact power to weight ratio of the magnet could be found by balancing the ability of the magnet to attract other magnets in its vicinity, but also allowing the magnets to be pulled apart by the user.  


Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR Pub. No. 10-0858698) in view of Yoon (US Pub. No. 2006/0240737 A1) in view of Howard (US Pub. No. 2015/0283474 A1) and in further view of Pomeroy et al. (herein “Pomeroy”; US Pub. No. 2012/0164913 A1).
Regarding claim 16, it is noted that the combined Han, Yoon, and Howard do not specifically disclose a tile of the plurality of tiles has a magnet power to tile weight ratio of at least 40x.  However, Han discloses magnets that would inherently have some power to weight ratio (machine translation, last paragraph, noting “coupling and magnetic force”). In addition, regarding the power/weight ratio (i.e. the strength of the magnet), Pomeroy makes it obvious that the strength of the magnet can be based making the magnet strong enough to interact with other magnets in its proximity, but weak enough to “readily pull [them] apart” (pars. [0003] and [0007]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact power to weight ratio of the magnet could be found by balancing the ability of the magnet to attract other magnets in its vicinity, but also allowing the magnets to be pulled apart by the user.  
Regarding claim 17, it is noted that the Han, Yoon, and Howard do not specifically disclose that the magnet comprises a rare earth magnet.  However, Han discloses what appears to be a regular magnet (par. [0002] of machine translation).  In addition, Pomeroy discloses a similar invention with a magnet that can be a rare earth magnet (par. [0033]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Han, Yoon, and Howard to use a rare earth magnet as taught by Pomeroy because doing so would be a simple substitution of one element (a rare earth magnet) for another (a regular magnet) to obtain predictable results (the continued ability to use magnets in the tile, the magnets being rare earth magnets).


Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not generally persuasive.
It is noted at the onset that the primary reference is now Han.  Yoon is still used as a secondary reference to show block tiles that may be in the form of pentagons.
Applicant argues that “Yoon does not teach or suggest a manipulative construction set”.  The Examiner respectfully disagrees. The term “manipulative construction set” is so general and vague that any type of construction set would meet that limitation.
The previous secondary reference Yun is no longer used. As such, all arguments toward Yun are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/17/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711